Carpenter, J.
The object of the statute of 1889 is obvious ;—it is to secure an honest vote, correctly expressing public sentiment, by preventing fraud, corruption and intimidation. Fraud, by placing it in the power of every voter to obtain an official ballot from the representatives of the leading parties, who are duly sworn to a faithful performance of their duties; and in like manner an official envelope, in which to enclose his ballot before voting. This would seem to effectually preclude any opportunity for fraud or *478imposition. Corruption, by making it impossible for any one who would bribe or otherwise corrupt a voter to know that the required vote was actually deposited. Intimidation, by giving to each voter an opportunity to select and prepare his ballot, and to deposit it free from observation, and in such a manner that no one but himself can possibly know how he votes unless he chooses to disclose it. To this end certain requisites in respect to ballots and envelopes are prescribed. We are relieved of any obligation to inquire as to the necessity or reason of this or that requirement; and we are not at liberty to dispense with anything that is required, whatever the reason for it may be, or even if without any apparent reason at all. The legislature has spoken, and obedience is our first and only duty. It is at liberty to throw around the ballot box such safeguards and regulations as it may deem proper, and it is the duty of the citizen to conform thereto. Some inconvenience is not too great a price to pay for an honest pure ballot.
What has the legislature required? The requirements material to this case relate to the ballot. The first section of Chap. 247, Acts of 1889, p. 155, is as follows:—
“All ballots used at elections held on the Tuesday after the first Monday in November, and at all regular town and city elections, shall be printed on plain white paper, furnished by the secretary of the state as hereinafter provided. Such ballots shall be of uniform size, color, quality and thickness, for each ballot of the same class, to be determined by the secretary. In addition to the official endorsement, the ballots shall contain only the names of the candidates, the office voted for, and the name of the political party issuing the same. The name of the party issuing the ballot, the title of the office voted for, and the names of the candidates, shall be printed straight across the face of the ballots, in black ink, and in type of uniform size, to be prescribed by the secretary of the state at least sixty days before any election held under the provisions of this act. Whenever paper shall be furnished to any party as herein provided, the secretary shall deliver with such paper printed instruc*479tions prescribing the size of type to be used. The secretary shall cause blanks to be prepared of the dimensions prescribed by him, and shall cause to be printed on the back of each blank ballot the words ‘ Official Ballot.’ ”
Section 12 of the same act is as follows:—“ All ballots cast in violation of the foregoing provisions, or which do not conform to the foregoing requirements, shall be void and not counted; provided, however, that any voter may alter or change his ballot by erasing any name therefrom, or by inserting in place of any name thereon in writing or by a paster the name of any person for any office to be voted for thereon other than the person thereon named for such office.”
The question relates not to the paper, but to the printing or writing thereon. Four things only are allowable:—the official endorsement, the names of the candidates, the office voted for, and the name of the political party issuing the ballot.
The finding is explicit,—that the ballots in question were issued by the Republican party, that they did not contain the name of that party, and that they did contain the word, “ Citizens,” (thus purporting to have been issued by citizens, or an organization of citizens, as distinguished from the other parties,) and that there was no such party or organization in the field at that election.
Does such a ballot conform to the statute ? The ballot does not speak the truth. It purports to have been issued by a citizens’ party, but it was in fact issued by the Republican party. It implies that there was a citizens’ party, but there was not. So that if the argument that the name of the party issuing the ballot may be omitted altogether is sound, it will hardly justify a misrepresentation.
But is the argument sound? The clause, “the ballots shall contain only the names of the candidates, the office voted for, and the name of the political party issuing the same,” if construed by itself, might perhaps be regarded as permissive and not mandatory. What is the ballot? It consists not merely of the paper of the prescribed size and *480quality, but also of the required printing thereon. No part may be omitted. If the name of the party may be omitted, so may the name of the candidate or office. If either of the last two is left out its validity as a ballot is destroyed. That demonstrates the absurdity of the argument when applied to those requisites. And yet the grammatical formation of the sentence is such that the argument applies as well to them as to the name of the party.
But this clause cannot be construed by itself; it must be taken in connection with other parts of the act. The next sentence in the same section is mandatory in terms:- “The name of the party issuing the ballot, the title of the office voted for, and the names of the candidates shall be printed straight across the face of the ballots, in black ink, and in type of uniform size, etc.” It will hardly do to say that the statute means that these three things shall be so printed if printed at all. That is an interpolation inconsistent with the spirit and object of the act.
The proviso in the twelfth section is significant. “ Any voter may alter or change his ballot by erasing any name therefrom, or by inserting in place of any name thereon in writing or by a paster the name of any person for any office, etc.” No other erasure or writing is allowed; all else must be printed. If any other writing is allowed other provisions of the statute are rendered nugatory and meaningless. Expressing in terms what may be done prohibits the doing of anything else.
Our conclusion is that these ballots were not legal, and that there is no error in the judgment.
In this opinion Loomis and Seymour, Js., concurred.